Case 2:21-cv-00270-DOC-AS Document 40 Filed 07/20/21 Page 1 of 4 Page ID #:315




   1   Laurence M. Rosen, Esq. (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Lead Counsel for Lead Plaintiff and
   7   the Class
   8
                               UNITED STATES DISTRICT COURT
   9
                              CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        In re GTT Communications, Inc.       Master File No. 2:21-cv-00270-DOC-AS
  12    Securities Litigation
  13                                         JOINT STATUS REPORT
  14                                         CLASS ACTION
  15    This Document Relates To: All
        Actions
  16
  17
             Lead Plaintiff Arthur Capital Inc. (“Plaintiff”) and Defendants GTT
  18
       Communications, Inc. (“GTT”), Richard D. Calder, Jr., Ernie Ortega, Michael T.
  19
       Sicoli, Daniel M. Fraser, and Steven Berns (“Defendants”), by and through their
  20
       undersigned counsel, hereby provide the following joint status report.
  21
             On June 11, 2021, the Court entered an Order (Dkt. No. 39) pursuant to the
  22
       Parties’ stipulation, staying the deadline for Plaintiff to file an amended complaint
  23
       pending the completion of a private mediation on July 6, 2021 (“Mediation”), and
  24
       directing the Parties to provide the Court with a joint status report within 14 days
  25
       after the Mediation.
  26
             Although the Parties were unable to resolve this Action at the Mediation, the
  27
       mediator has led continued productive settlement discussions over the past two
  28
  29                                        1
                       JOINT STATUS REPORT; No. 2:21-cv-00270-DOC-AS
  30
  31
Case 2:21-cv-00270-DOC-AS Document 40 Filed 07/20/21 Page 2 of 4 Page ID #:316




   1   weeks. Therefore, Plaintiff and Defendants respectfully request that the Court
   2   permit the Parties to provide a further joint status report about settlement
   3   discussions—and, if necessary, a new deadline for Plaintiff to file its amended
   4   complaint—in two weeks, by August 3, 2021.
   5
   6                                       Respectfully submitted,
   7
   8   Dated: July 20, 2021                THE ROSEN LAW FIRM, P.A.
   9
                                           /s/ Laurence M. Rosen
  10                                       Laurence M. Rosen (SBN 219683)
  11                                       355 South Grand Avenue, Suite 2450
                                           Los Angeles, CA 90071
  12                                       Telephone: (213) 785-2610
  13                                       Facsimile: (213) 226-4684
                                           Email: lrosen@rosenlegal.com
  14
  15                                       Phillip Kim (pro hac vice)
                                           Joshua Baker (pro hac vice)
  16
                                           275 Madison Avenue, 40th Floor
  17                                       New York, NY 10016
  18                                       Telephone: (212) 686-1060
                                           Facsimile: (212) 202-3827
  19                                       Email: pkim@rosenlegal.com
  20                                       Email: jbaker@rosenlegal.com
  21                                       Lead Counsel for Lead Plaintiff and the
  22                                       Class
  23
       Dated: July 20, 2021                TROUTMAN PEPPER HAMILTON
  24                                       SANDERS LLP
  25
                                           By: /s/ Howard M. Privette
  26                                       Howard M. Privette (SBN 137216)
  27                                       Whitney Tantisuwanna
                                           5 Park Plaza, Suite 1400
  28
  29                                       2
                      JOINT STATUS REPORT; No. 2:21-cv-00270-DOC-AS
  30
  31
Case 2:21-cv-00270-DOC-AS Document 40 Filed 07/20/21 Page 3 of 4 Page ID #:317




   1
                                         Irvine, CA 92614-2524
                                         Telephone: (949) 567-3500
   2                                     howard.privette@troutman.com
   3                                     whitney.tantisuwanna@troutman.com
   4                                     CRAVATH, SWAINE, & MOORE LLP
   5                                     J. Wesley Earnhardt (pro hac vice)
                                         David H. Korn (pro hac vice)
   6
                                         825 Eighth Avenue
   7                                     New York, NY 10019
                                         Telephone: (212) 474-1000
   8
                                         Email: wearnhardt@cravath.com
   9                                     Email: dkorn@cravath.com
  10
                                         Attorneys for Defendants
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
  29                                      3
                     JOINT STATUS REPORT; No. 2:21-cv-00270-DOC-AS
  30
  31
Case 2:21-cv-00270-DOC-AS Document 40 Filed 07/20/21 Page 4 of 4 Page ID #:318




   1                             CERTIFICATE OF SERVICE
   2         I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
   3   I am the managing attorney of The Rosen Law Firm, P.A., with offices at 355 South
   4   Grand Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of eighteen.
   5         On July 20, 2021, I electronically filed the foregoing JOINT STATUS
   6   REPORT with the Clerk of the Court using the CM/ECF system which sent
   7   notification of such filing to counsel of record.
   8   Executed on July 20, 2021.
   9
  10                                                  /s/ Laurence M. Rosen
                                                      Laurence M. Rosen
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
  29                                         4
                        JOINT STATUS REPORT; No. 2:21-cv-00270-DOC-AS
  30
  31
